DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szolyga (US 20110010473 A1) in view of Shiakallis et al. (hereinafter Shiakallis) (US 20130091589 A1), and further om view of Soffer (US 20200285778 A1).
Szolyga and Shiakallis were cited as prior art in the last office action mailed on 06/06/2022. Their teachings are incorporated by reference to the extent that is applicable to amended claims.
By way of amendment, Applicant inserted subject matters of a shared power supply, wherein the shared power supply is configured to supply power to the first and second computing domains.
As to claim 1, Szolyga in view of Shiakallis does not teach a shared power supply, wherein the shared power supply is configured to supply power to the first and second computing domains.
Soffer teaches a multi-domain computing device [FIG. 2: 101] comprising two completely logically and electrically isolated computer module [abstract], wherein the two computer modules are supplied power from a shared power supply [FIG. 2: Power supply and charger 61] [0081: “Power supply and charger 61 powers two different highly-isolated output channels: 55a one powers the Red (Higher-Security) Computer module 2a and 55b powers the Black (Lower-Security) Computer module 2b through Main module connectors 80a and 80b…”].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of implementing a shared power supply in a multi-domain computing device as suggested in Soffer into Szolyga in view of Shiakallis to supply power to two individual computing domains. One having ordinary skill in the art would have been motivated to make such modification to reduce the size and the cost of the multi-domain computing device. 

As to claim 2, Soffer teaches The multi-domain system of claim 1, further comprising: a power source separately coupled to the first computing domain and the second computing domain to provide power to at least one electrically isolated domain within the multi-domain computing device [0081: “Power supply and charger 61 powers two different highly-isolated output channels: 55a one powers the Red (Higher-Security) Computer module 2a and 55b powers the Black (Lower-Security) Computer module 2b through Main module connectors 80a and 80b…”].
As to claims 4, 5, 8 and 10, the rejections are respectfully maintained for the reasons as set forth in the last office action mailed on 06/06/2022.
Claims 3, 9, 11, 12, 13, 14, 15, 16, 17 and 21-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Szolyga (US 20110010473 A1) in view of Shiakallis et al. (hereinafter Shiakallis) (US 20130091589 A1) and Soffer (US 20200285778 A1), and further in view of Barga1 (US 20160132456A1).
As to claims 3, 9, 11, 12, 13, 14, 15, 16, 17, 21 and 23, the rejections are respectfully maintained for the reasons as set forth in the last office action mailed on 06/06/2022.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szolyga (US 20110010473 A1) in view of Shiakallis et al. (hereinafter Shiakallis) (US 20130091589 A1) and Soffer (US 20200285778 A1), and further in view of Hartley et al. (hereinafter Hartley2) (US 10587450 B1).
As to claim 6, the rejection is respectfully maintained for the reasons as set forth in the last office action.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szolyga (US 20110010473 A1) in view of Shiakallis et al. (hereinafter Shiakallis) (US 20130091589 A1) and Soffer (US 20200285778 A1),  and further in view of Jai et al. (hereinafter Jai3) (US 20140122860 A1).
As to claim 7, the rejection is respectfully maintained for the reasons as set forth in the last office action.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szolyga (US 20110010473 A1) in view of Shiakallis et al. (hereinafter Shiakallis) (US 20130091589 A1), Soffer (US 20200285778 A1) and Barga (US 20160132456 A1), and further in view of Jai et al. (hereinafter Jai) (US 20140122860 A1).
As to claim 19, the rejection is respectfully maintained for the reasons as set forth in the last office action.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szolyga (US 20110010473 A1) in view of Shiakallis et al. (hereinafter Shiakallis) (US 20130091589 A1), Soffer (US 20200285778 A1) and Barga (US 20160132456 A1), and further in view of Hartley et al. (hereinafter Hartley) (US 10587450 B1).
As to claim 22, the rejection is respectfully maintained for the reasons as set forth in the last office action.




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Barga was cited as a prior art in the previous office action mailed on 09/27/2021.
        2 Hartley was cited as a prior art in the previous office action mailed on 09/27/2021.
        3 Jai was cited as a prior art in the previous office action mailed on 09/27/2021.